DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The preliminary amendment of 17 August 2020 is entered.
	Claims 1-24 have been canceled and claims 25-37 are pending and being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Pertaining to claim 25 and its dependent claims, the issue of written description arises due to the claimed “disease or condition characterized by a reduction of function, decreased expression levels of, or a deficiency in one or more of COL4A3, COL4A4 and COL4A5 genes in a subject in need thereof” limitation.
The claim language is a broad genus encompassing any disease or condition that has any changes in the four collagen IV genes as claimed. A search of the prior art indicates that a skilled artisan would only consider the three genes to have any involvement as understood in the art with Alport syndrome, keratoconus, and benign familial hematuria (see e.g. https://medlineplus.gov/genetics/gene/col4a3/, https://medlineplus.gov/genetics/gene/col4a4/, and https://medlineplus.gov/genetics/gene/col4a5/). The skilled artisan recognizes that for Alport syndrome treatment options are highly limited, including use of angiotensin-converting enzyme (ACE) inhibitors, angiotensin II receptor blockers (ARBs), and aldosterone inhibitors, each of which are utilized to control symptoms (see e.g. https://alportsyndromenews.com/treatment-management-alport-syndrome/). None of the medications actually treat the underlying disease. For keratoconus, treatment is generally via surgical techniques or use of specialized lenses, but corneal crosslinking utilizing riboflavin and UV light is possible (see e.g. https://www.mayoclinic.org/diseases-conditions/keratoconus/diagnosis-treatment/drc-20351357). Again as with Alport syndrome, no treatment modalities actually treat the 
The specification as filed does not particularly limit the diseases or conditions related to reduction of function, decreased expression levels, or deficiency in the collagen IV genes by administration of the aromatic-cationic peptide as claimed. There is no exact structure-function relationship established between the aromatic-cationic peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 and treatment of any disease related to those genes. The Examples show that COL4A3 KO mice (i.e. a model for Alport syndrome) can be treated with the claimed aromatic-cationic peptide. No structure-function correlate is established between the peptide and other collagen IV genes and particular disease.
The genus encompasses any disease or condition where COL4A3, COL4A4, or COL4A5 genes are reduced in function, have decreased expression of, or are deficient. This genus is broad, with the art only recognizing three particular diseases or conditions associated with the genes as claimed. The specification only shows that Alport syndrome can be treated in a model of a COL4A3 KO. 
MPEP 2163 II. A. 3. (a) ii) states with respect to claims drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).

In this case, the disclosure of a single disease does not offer a representative number of species to justify claiming of the broader genus of alterations in the three 
The broad genus combined with the disclosure not establishing a structure-function relationship between the claimed peptide and any disease or condition associated with the three gene, as well as the art only recognizing a limited number of diseases or conditions associated with the genes, would lead one of ordinary skill in the art to conclude that only a portion of the invention was possessed (that related to Alport syndrome). 
The dependent claims do not remedy the deficiencies associated with the claimed genus of diseases or conditions. 
Accordingly, the claims lack written description.

Pertaining to claim 37 specifically, the claim is drawn to the treatment method of claim 25, with the further limitation that an additional agent is provided that has a synergistic effect in prevention or treatment of the disease or condition characterized by a reduction of function, decreased expression levels of, or deficiency in one or more of COL4A3, COL4A4, and COL4A5 genes.
The primary lack of written description comes from the claim language that the combination is synergistic in nature. The specification describes a number of potential secondary compounds (see e.g. [0017]). Synergism in the claim is defined as “a greater than additive therapeutic effect which is produced by the combination of at least two therapeutic agents, and which exceeds that which would otherwise result from the a priori. The skilled artisan when choosing any two compounds for treatment of a disease or condition, regardless of the basis as in the instant claims, has no reasonable expectation that those compounds will be synergistic in their effects. 
No reasonable correlation exists between the claimed aromatic-cationic peptide and any other therapeutic agents in terms of resulting in synergistic effects. 
No actual examples are present showing treatment of any generic conditions with two compounds, let alone that combinations are synergistic or prevent a disease or condition from occurring. The Examples are generally concerned with treatment of Alport syndrome and allege that synergism might occur. However, not data actually demonstrates that this highly unpredictable result occurs. The more generic method as claimed is provided only as a prophetic treatment method (see e.g. Example 4). No other data is found that shows that any combination treatments were utilized and resulted in synergy. 
The synergism itself is highly unpredictable. The specification shows no actual synergy between the claimed aromatic-cationic peptide and any other therapeutic agents. There is no reasonable structure-function correlation that leads to an assumption that synergy is by necessity present. The skilled artisan when considering the claims and specification as filed would not conclude that the Applicant was in possession of any synergistic combinations. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 36 recites the broad recitation “calcineurin inhibitors”, and the claim also recites “e.g. cyclosporine A, tacrolimus” which is the narrower statement of the range/limitation. In the present instance, claim 36 recites the broad recitation “endothelin receptor antagonists”, and the claim also recites “e.g. sitaxentan, abrisentan (LETAIRIS), atrasenta, BQ-123, zibotentan, bosentan (TRACLEER), macitentan, tezosentan, BQ-788 and A192621” which is the narrower statement of the range/limitation. In the present instance, claim 36 recites the broad recitation “vasopeptidase inhibitors”, and the claim also recites “e.g. AVE7688” which is the narrower statement of the range/limitation. In the present instance, claim 36 recites the broad recitation “PPARγ agonists”, and the claim also recites “e.g. rosiglitazone, pioglitazone, MRL24, Fmoc-1 –Leu, SR1664, SR1824, GW0072, MCC555, CLX-0921, PAT5A, 1-764406, nTZDpa, CDDO (2-cyano-3,12-O-arylmandelic acids, and NSAIDs” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 37 recites the limitation "the prevention" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 contains the trademark/trade name LETAIRIS and TRACLEER.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe therapeutic agents and, accordingly, the identification/description is indefinite.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658